Citation Nr: 0118724	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-24 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative changes of the cervical spine stenosis and 
headaches, status post C5-6 foraminotomy.

2.  Entitlement to an increased evaluation for status post 
removal of disc L3-4 with degenerative changes and 
radiculopathy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1977 and from May 1979 to May 1983.  

The issue of entitlement to service connection for a cervical 
spine disorder, to include as due to a service-connected 
lumbar spine disorder, was previously denied by the 
Department of Veterans Affairs (VA) in a rating decision of 
April 1992.  The veteran did not appeal that determination 
within one year of the notice thereof, and that decision 
became final.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 2000, by the New Orleans, Louisiana Regional Office 
(RO), which denied the veteran's attempt to reopen his claim 
of entitlement to service connection for a cervical spine 
disorder; this rating action also denied the veteran's claim 
of entitlement to an increased rating for status post removal 
of disc L3-4 with degenerative changes and radiculopathy.  
The notice of disagreement with this determination was 
received in March 2000.  The statement of the case was issued 
in March 2000.  The substantive appeal was received in 
December 2000.  The appeal was received at the Board in April 
2001.  

The veteran has been represented throughout his appeal by The 
American Legion, which submitted written argument to the 
Board in May 2001.  

For reasons that will be set forth below, the issue of 
entitlement to an increased evaluation for status post 
operative removal of L3-4 with degenerative changes and 
radiculopathy will be addressed in the Remand section of this 
decision.  


FINDINGS OF FACT

1.  The veteran was denied service connection for a cervical 
spine disorder by the RO in April 1992; that decision was not 
appealed within one year of the notice thereof.  

2.  Evidence obtained since the April 1992 rating action 
includes statements by the veteran, VA outpatient treatment 
records, and VA examination reports; and this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of a claim for service connection for 
degenerative changes of the cervical spine.  


CONCLUSIONS OF LAW

1.  The RO's April 1992 rating decision which denied service 
connection for a cervical spine disorder, including 
degenerative changes of C5-C6, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(2000).  

2.  The additional evidence submitted since April 1992 
constitutes new and material evidence which is sufficient to 
reopen the claim for service connection for a cervical spine 
disorder, including degenerative changes of C5-C6, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The record reflects that the veteran had two periods of 
active duty.  Service medical records for the period from 
June 1973 to June 1977 were negative for any complaints or 
findings of a cervical spine disorder.  The veteran reentered 
active duty in May 1979.  The records show that the veteran 
was seen on May 26, 1980 for complaints of recurrent back 
pain and muscle spasms relating to an injury.  X-ray studies 
of the cervical spine in May 1980 showed no fracture, 
instability, or dislocations, but slight backward curvature 
at the level C6-7, indicating muscular spasms.  The 
impression was acute cervical sprain.  It was noted that the 
veteran had a longstanding history of intermittent neck and 
back pain.  The veteran was subsequently sent to physical 
therapy due to acute exacerbation of neck and back pain.  The 
veteran was next seen in June 1980 for complaints of back 
pain for the past 4 years, after a motorcycle accident.  He 
reported that the symptoms had increased in the last year.  
The assessment was acute cervical strain.  

Private treatment reports dated from 1983 to 1986 show that 
the veteran received clinical evaluation and treatment for 
low back symptoms.  On the occasion of a VA compensation 
examination in January 1987, the veteran reported residuals 
of neck and back injuries in 1976.  That examination 
consisted of an evaluation solely of the veteran's lower 
back.  This report does not reflect any findings or diagnosis 
of a cervical disorder.  

Of record is a private medical statement from William F. 
Foster, Jr., M.D., dated in September 1991, indicating that 
the veteran had been followed in his office subsequent to an 
accident on October 17, 1987; he noted that the veteran had a 
diagnosis of cervical spinal stenosis with radiculopathy.  
Dr. Foster reported that the veteran's pre-existing condition 
was made symptomatic by the accident.  Dr. Foster noted that 
the veteran experienced exacerbations and remissions of neck 
and arm pain from his condition, which in all probability 
would eventually result in surgery.  Dr. Foster stated that, 
in his opinion, the veteran had a pre-existing condition 
which was made symptomatic by his accident in 1987; he added 
that the veteran's condition might have been present for 
years before being diagnosed.  

Received in September 1991 were reports of radiographic 
studies dated From December 1987 to January 1988, reflecting 
findings of spinal stenosis at the level C 6-7, and 
degenerative changes of the C6 disc with mild posterior 
lipping.  Received in March 1992 were duplicate private 
treatment reports dated from December 1987 to September 1991, 
the findings of which were previously reported.  

The veteran was afforded a VA compensation examination in 
March 1992, at which time he reported being involved in motor 
vehicle accident in October 1987, following which he 
developed chronic stiffness in his neck.  The veteran 
indicated that this accident reduced the range of motion in 
his neck and he had headaches.  Cervical flexion was to 24 
degrees, left lateral cervical flexion was to 22 degrees, and 
cervical rotation was to 45 degrees.  The pertinent diagnosis 
was post traumatic arthritis of the lumbar and cervical 
spine.  

Based upon the above information, the RO, in a rating action 
of April 1992 denied service connection for a cervical spine 
disorder, including degenerative changes of C5-6.  This 
decision was based on a finding that the service medical 
records were negative for any complaints, findings or 
diagnosis of a cervical spine disorder; therefore, it was 
determined that a cervical spine condition was not shown to 
have been incurred in or aggravated by military service nor 
was it directly due to the service-connected lumbar spine 
disorder.  

The veteran was afforded another VA examination in October 
1995, at which time he reiterated the history of his 
involvement in a motor vehicle accident in 1987; he stated 
that traffic accident caused a pain in his neck and 
aggravated the chronic back pain.  The examiner reported that 
the movements of the neck were quite free and no discomfort 
was evoked.  The pertinent diagnosis was probable radiculitis 
of lumbar and cervical nerve segments.  

Received in August 1999 were VA treatment reports dated from 
August 1998 to July 1999, which show that the veteran 
received clinical attention and treatment for a cervical 
spine disorder.  During a clinical visit in August 1998, the 
veteran reported being in a motor vehicle accident in 1976 
when a tree fell on him.  The assessment was chronic neck 
pain with radicular symptoms to the right upper extremity.  A 
treatment note dated in January 1999 reported that a CT scan 
of the cervical spine, conducted in September 1998, revealed 
spinal stenosis at C6-7.  When seen in March 1999, the 
veteran complained of chronic neck pain.  The assessment was 
chronic back and neck pain.  A VA progress note dated in July 
1999 indicates that the veteran was seen for complaints of 
right arm pain and numbness; he also stated that the pain was 
a shooting pain that started in his neck and traveled down to 
the lateral three fingers of his hand.  The veteran also felt 
numbness on the lateral aspect of his forearm.  A magnetic 
resonance imaging (MRI) of the cervical spine, performed in 
July 1999, revealed foraminal stenosis C5/C6 on the right 
with encroachment on C6 nerve root, possible right sided HNP.  

The veteran was afforded a VA compensation examination in 
August 1999, at which time he indicated that a tree fell on 
him while riding in a tank in service in 1976, which 
subsequently caused him to develop a stiff neck and headaches 
for an undetermined period of time.  The veteran indicated 
that both of those symptoms cleared.  The veteran stated that 
he had a second motor vehicle accident in 1986, which working 
as a policeman; he was treated for neck sprain, and was told 
that he had previous injuries of his neck from service.  It 
was noted that an MRI showed degenerative disc in his neck 
for which he underwent surgery in July 1999.  Examination of 
the neck revealed a 2-inch low posterior neck scar.  Range of 
motion showed a full flexion, extension to 30 degrees, right 
to left rotation of 30 degrees, and right to left bending of 
20 degrees.  There was no spasm with minimal tenderness about 
the neck area.  Reflexes in the biceps, triceps and the 
brachioradialis were equal.  There was no atrophy of arm or 
forearm.  Motor and sensations seemed to be okay.  Range of 
motion of the shoulders was full, and no pathological 
reflexes were present in the upper extremities.  


II.  Legal analysis.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  


In addition, the law has long been clear that "the Board does 
not have jurisdiction to consider a claim which [has been] 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).  

The United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim must be well-grounded. See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
4, 114 Stat. 2096, 2097-98 (2000).  That statute, enacted on 
November 9, 2000, contains a number of new provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  Of significance in the present 
matter, however, is language in the new statute which 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -
- Nothing in this section shall be 
construed to require the Secretary to 
reopen a claim that has been disallowed 
except when new and material evidence is 
presented or secured, as described in 
section 5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)). 
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claims of service connection for a cervical spine 
disorder.  We now know that, under the VCAA, cited above, 
well-groundedness following the reopening of a claim is a 
moot point.  If it is determined that new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), and 
the veteran's claim is reopened, barring a need for any 
further development, a merits analysis must then be 
undertaken.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge v. West, 155 F.3d 1356 (Fed Cir 1998).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims: "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet. App. 1, 4 (1998).  In determining whether newly 
submitted evidence is material under the caselaw discussed 
above, the Board is further guided by the Federal Circuit 
Court's discussion of the "uniquely pro-claimant" quality of 
the veterans' benefits system such that, although "not every 
piece of new evidence is 'material' . . . we are concerned . 
. . that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's attempt to reopen his claim of 
service connection for a cervical spine disorder, is that 
which has been submitted since the RO's April 1992.  

In this case, as previously discussed, the RO denied service 
connection for a cervical spine disorder in an April 1992 
decision.  In making that decision, the RO found that the 
service medical records were negative for any complaints, 
treatment or diagnosis of a cervical spine condition; it was 
also determined that a cervical spine disorder was not shown 
to have developed secondary to the service-connected lumbar 
spine disorder.  The evidence received since the April 1992 
RO decision regarding a claim for service connection for a 
cervical spine disorder have been reported and discussed 
above.  

The additional evidence submitted in order to reopen the 
veteran's claim for service connection for a cervical spine 
disorder, to include degenerative changes C5-6, includes the 
veteran's testimony as to an inservice injury, and medical 
evidence of a continuity of treatment for cervical arthritis 
and radiographic findings of left sided herniated disc at C2-
3 to C6-7, with cervical spondylosis.  In addition, there are 
service medical records available that clearly show that the 
veteran was seen on several occasions during service for 
evaluation and treatment of neck pain; he was diagnosed with 
cervical strain.  This fact goes to support the veteran's 
contention of at least an injury to his neck in service.  The 
Board also notes the veteran's December 2000 account of 
having sustained a neck injury in service; when he reported 
that a tree limb fell on his helmet while riding in a tank.  
He is competent to report such an injury.  This relevant and 
probative of the question of whether the veteran sustained a 
neck injury in service.  Hodge, 155 F.3d at 1363, (Observing 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim).  

The Board finds that the additional evidence submitted to 
reopen the claim for service connection for a cervical spine 
disorder, to include degenerative changes of C5-6, includes 
evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that the claim for service connection for a cervical spine 
disorder, to include degenerative changes of C5-6 has been 
reopened, and that de novo review is warranted.  


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim of 
service connection for degenerative changes of the cervical 
spine, with spinal stenosis and headaches, the appeal is 
granted.  


REMAND

I.  Service connection for a cervical spine disorder.

The veteran's claim for service connection has been reopened, 
and therefore must be considered on the merits.  Because of 
the change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty-to-assist provisions 
contained in the new statute.  See VCAA, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In addition, under the new law, a veteran is entitled to a 
complete VA medical examination which includes an opinion 
whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2097-98 (to be codified as amended at 38 U.S.C. § 5103).  
Although the veteran was afforded a VA examination in August 
1999, which reported findings of degenerative joint disease 
of the cervical spine with residuals, the report did not 
include a medical opinion as to the etiology of the cervical 
spine disorder.  The Court has held that when the medical 
evidence is inadequate, the Board is always free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination that clearly support its 
ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

VA's duty to assist requires that the veteran be afforded a 
VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  For these 
reasons, a remand is required.  

II.  Increased rating 

The veteran has contended, in substance, that his lumbar 
spine disorder is becoming progressively more severe, with 
flare-ups, chronic pain, and radiation of pain to the left 
buttock and left leg.  In his substantive appeal, received in 
December 2000, the veteran indicated that he used to run long 
distances, but he now had trouble going up a flight of stairs 
and, sometimes, he even had trouble putting on his underwear 
and pants in the morning.  The veteran noted that waxing his 
car caused him extreme pain during the remainder of the day; 
he was unable to bend over or walk without difficulty.  He 
has argued that the current manifestations of his low back 
disability, which includes limitation of motion and recurrent 
pain, more nearly approximate the criteria for a higher 
rating under 38 C.F.R. § 4.7 (2000).  

This disability currently is rated as 20 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2000).  The veteran's low back disability involves 
degenerative disc and joint disease.  Pertinent diagnostic 
codes in the Schedule for Rating Disabilities, 38 C.F.R. Part 
4 (2000), under which his disability may be rated include 
arthritis (DC 5003), limitation of motion (DC 5292), and 
intervertebral disc syndrome (DC 5293).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5292, 5293 (2000).  Thus, medical 
examination of his disability must include not only 
limitation of range of motion testing, but also evaluation 
for symptoms of sciatic neuropathy, demonstrable muscle 
spasm, absent ankle jerk, or other symptoms of disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  The 
frequency and severity of any attacks of these symptoms, if 
present, must also be evaluated.  Id.  

In a December 1997 General Counsel opinion, it was 
specifically held that 38 C.F.R. §§ 4.40, 4.45 must be 
considered when a disability is evaluated under DC 5293 
pertaining to intervertebral disc syndrome.  VAOPGCPREC 36-
97.  

The Court of Appeals for Veterans Claims has held that 
medical evidence is required as to the degree of functional 
loss caused by the veteran's pain from this disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  This is especially so in light of the veteran's 
complaints of increased problems with certain activities.  

In DeLuca, supra, the Court cited Bierman v. Brown, 6 Vet. 
App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was quoted for 
the proposition that a rating examination must include a 
"full description of the effects of disability upon the 
person's ordinary activity."  DeLuca, at 206 (emphasis 
added).  In order to effectuate this requirement, the Court 
explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare- 
ups."  Id.  None of the above was accomplished during the 
August 1999 VA examination.  

The United States Court of Appeals for Veterans' Claims has 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one," Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991), and "when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking a medical opinion or by scheduling a VA examination."  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); see 38 C.F.R. 
§ 19.9 (2000) (If further evidence or clarification of the 
evidence is essential for a proper appellate decision, the 
Board is required to remand the case back to the agency of 
original jurisdiction.).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his cervical spine and low 
back disorders, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources she identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  The veteran should be 
advised of any records the RO is unable 
to obtain.

2.  The RO should afford the veteran 
examinations, in order to determine the 
current nature and severity of the 
cervical spine and low back disorders.  
The examiner should review the claims 
folder, including a copy of this remand, 
and should indicate that a review of the 
claims folder was accomplished.  The 
examiner's report should fully set forth 
all current complaints, pertinent 
clinical findings, including ranges of 
motion, and diagnoses.  X-ray studies of 
the veteran's spine should be 
accomplished, if indicated.  Following 
examination of the veteran:

(a).  The examiner should provide an 
opinion as to whether it is as likely as 
not that any current cervical spine 
disorder, including degenerative changes 
of C5-6, had its onset or is related to 
neck injury during service.  All opinions 
expressed should be accompanied by a 
written rationale.  

(b).  The examiner should also comment on 
whether the veteran's low back disorder 
(rated as intervertebral disc syndrome) 
is mild, moderate with recurring attacks, 
severe with recurring attacks and 
intermittent relief, or pronounced with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc(s).  

The examiner should report the ranges of 
motion for the low back in degrees and 
also report the normal ranges of motion.  
Thereafter, the VA examiner should 
specifically provide findings that take 
into account all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45 
(2000), including pain, incoordination, 
weakness, fatigability, abnormal 
movements, etc.  The examiner should 
identify each functional disability 
legitimately experienced by the veteran.  
Functional loss due to such difficulties 
should be described in terms of 
additional range-of-motion loss beyond 
that which is clinically observed.  See 
DeLuca, supra.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Thereafter, the RO must readjudicate 
the claim of entitlement to service 
connection for a cervical spine disorder, 
to include degenerative changes C5-6, on 
a de novo basis.  With respect to the 
claim for an increased evaluation for 
status post operative removal of L3-4, 
with degenerative changes and 
radiculopathy, the RO should give due 
consideration to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, and VAOPGCPREC 
36-97, where applicable, as well as the 
Court's holding in DeLuca, supra.  

5.  If the determination remains adverse 
to the veteran, in any way, both he and 
his representative should be furnished 
with a supplemental statement of the case 
which summarizes the pertinent evidence, 
all applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case.  The veteran is advised that the examination requested 
in this remand is deemed necessary to evaluate his claim and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 


